Appeal by defendant, as limited by his brief, from a sentence of the Supreme Court, Queens County, rendered May 9, 1975, convicting him of attempted possession of a dangerous weapon, upon a plea of guilty, the sentence being a five-year period of probation. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to the time already served, and defendant is discharged from probation. As so modified, sentence affirmed. In our opinion, the sentence imposed was excessive to the extent indicated herein. Hopkins, Acting P. J., Latham, Cohalan, Margett and Hawkins, JJ., concur.